      3:20-cv-02274-CMC        Date Filed 05/24/21      Entry Number 59        Page 1 of 1




                                U.S. DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Jane Doe-2,
                                                         C/A NO.: 3:20-cv-02274-CMC
                               Plaintiff,

v.
                                             STIPULATION OF DISMISSAL WITH
Richland County School District Two, Jeff     PREJUDICE AS TO DEFENDANTS
Temoney, Sheriff of Richland County in His     RICHLAND COUNTY SCHOOL
Official Capacity d/b/a Richland County DISTRICT TWO AND JEFF TEMONEY
Sheriff’s Department, Sheriff Leon Lott, and
Captain John E. Ewing,

                                Defendants.
TO:     THE UNITED STATES DISTRICT COURT:
       Pursuant to FRCP 41(a)(1)(ii), the undersigned, as attorneys for the parties herein, hereby
stipulate that all claims and causes of action against Defendants Richland County School District
Two and Jeff Temoney are dismissed with prejudice.

 s/James B. Moore, III                         s/Jeffrey C. Kull
 James B. Moore, Federal ID #108               Jeffrey C. Kull, Federal ID #7864
 Scott C. Evans, Federal ID #10874             MURPHY & GRANTLAND, PA
 EVANS MOORE, LLC                              Post Office Box 6648
 121 Screven Street                            Columbia, SC 29260
 Georgetown, SC 29440                          Office: (803) 782-4100
 Office: (843) 995-5000                        jkull@murphygrantland.com
 james@evansmoorelaw.com                       Attorneys for Defendants Richland County
 Attorney for Plaintiff                        School District Two and Jeff Temoney

                                               s/ Robert D. Garfield
                                               Robert D. Garfield, Federal ID #7799
                                               CROWE LAFAVE, LLC
                                               Post Office Box 1149
                                               Columbia, SC 29202
                                               Office: (803) 999-1225
                                               robert@crowelafave.com
                                               Attorneys for Defendants Sheriff of Richland
                                               County in his official capacity d/b/a RCSD,
                                               Ewing, & Bradley
